—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Contrary to petitioner’s contentions, he has received all the relief to which he is entitled (see, Matter of Hernandez v Goord, 279 AD2d 919; Matter of Stephens v Central Off. Review Comm. of N. Y. State Dept. of Correctional Servs., 255 AD2d 845; Matter of Johnson v Smith, 112 AD2d 50, affd 66 NY2d 697). Accordingly, the matter is dismissed as moot (see, Matter of Holmes v Selsky, 283 AD2d 754; Matter of Curtis v Goord, 274 AD2d 808).
Cardona, P. J., Mercure, Spain, Mugglin and Rose, JJ., *703concur. Adjudged that the petition is dismissed, as moot, without costs.